Citation Nr: 1316940	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-34 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a back disorder was remanded in November 2010 along with the claims currently on appeal.  Following development conducted pursuant to the Board's November 2010 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for that disorder in a March 2012 rating decision.  As such is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2012).  Hearings on appeal held at VA field facilities will be scheduled for each area served by a regional office.  38 C.F.R. § 19.75 (2012).

In March 2013, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  Although the Veteran's previous motion for a new hearing was denied in October 2010 because it was not timely filed and contained only speculation from his representative as to the reason for his failure to appear, subsequent evidence indicates the Veteran had a period of homelessness, and he has since requested another hearing.  The request shall be honored. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the RO.  The Veteran should be notified of the date, time, and location of the hearing, and that notice should be associated with the claims folder.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


